ORDER
The Disciplinary Review Board on June 30, 1997, having filed with the Court its decision concluding that LLOYD M. LEWIS of INTERLAKEN, who was admitted to the bar of this State in 1984, and who was temporarily suspended from practice with his consent on February 7, 1997, and who remains suspended at this time, should be suspended from the practice of law for a period of three months for violating RPC 8.4(b) (criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer), and the DRB having further concluded that prior to *482reinstatement to practice, respondent should submit proof of his fitness to practice law, and good cause appearing;
It is ORDERED that LLOYD M. LEWIS is hereby suspended from practice for a period of three months, retroactive to February 7, 1997, and until the further Order of the Court; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit proof of his fitness to practice law; and it is further
ORDERED that on reinstatement to practice, respondent shall continue to participate in the Lawyer’s Assistance Program; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.